RE: 19 O.S. 131(C) (1989)
ATTORNEY GENERAL HENRY HAS RECEIVED YOUR LETTER OF MARCH 21, 1989, ASKING WHETHER THE TERMS OF 19 O.S. 131(C) (1988) REQUIRE A COUNTY OFFICER TO RESIGN HIS OR HER POST BEFORE RUNNING FOR A FEDERAL OFFICE. THAT SECTION STATES, IN PERTINENT PART:
  "(C) A COUNTY OFFICER SHALL NOT, UNLESS HE RESIGNS FROM THE OFFICE HELD BY HIM, BE ELIGIBLE TO BECOME A CANDIDATE FOR ANOTHER COUNTY OFFICE OR STATE OFFICE."
IT IS QUITE CLEAR FROM A PLAIN READING OF THIS SECTION THAT IT HAS NO APPLICATION TO A COUNTY OFFICER SEEKING A FEDERAL OFFICE, SUCH AS A UNITED STATES CONGRESS OFFICE.
(CANDIDATE FOR OFFICE/VACATE)
(MICHAEL SCOTT FERN)